Title: Account with Dorothy Elsworth, [31 August] 1790
From: Madison, James
To: 


[31 August 1790]


1790
Mr Madesan Bill







Augt. 12
Ballence on A bill delever
£34
–
9
–
1


20
Cash Gave Mrs H
1
–
15
—
—



do for Calleco
4
–
12
–
0



pd Makeing Gound
0
–
4
–
6



27
pd Mrs Brower
1
–
18
–
11



tea
1
–
5
—
—



Cash to Mrs Harmon
1
—
—
—
—



Shew maker
1
–
4
–
0


Augt 13
to 31 to board
7
–
4
–
0



Servent—do
3
—
—
—
—



wine & porter
2
–
4
–
4




£58
:
16
:
10


Recd payment
Dorothy Elsworth


186
doulers




is
£74
–
8



58
–
16



15
:
12



